DETAILED ACTION
Notices to Applicant
This communication is a Final Action on the merits. Claims 1-23 as filed 03/20/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims the benefit of priority of United States Provisional Patent Application No. 62/775,122, filed December 4, 2018, and United States Provisional Patent Application No. 62/816,558, filed March 11, 2019, all of which are incorporated herein by reference in their entirety.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, United States Provisional Patent Application No. 62/775,122, filed December 4, 2018, and United States Provisional Patent Application No. 62/816,558, filed March 11, 2019, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, each of the above referenced United States Provisional Patent Applications fail to recite the limitation of generating “a neural network” as recited in independent claims 1, 11, and 20, respectively. Accordingly, claims 1-20 do not receive the benefit of priority of either of the above United States Provisional Patent Applications. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-10 are drawn to a system for collecting, analyzing, and displaying patient clinical trial data, which is within the four statutory categories (i.e. machine).
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […]: receive, […], a user input for adding a new trial; create a new trial portfolio based on the received user input, the portfolio comprising patient eligibility criteria associated with the new trial; automatically create a patient-trial matching algorithm for the new trial based on the patient eligibility criteria, wherein creating the patient-trial matching algorithm includes […] output probabilities indicating patient eligibility for the new trial; determine, based on electronic patient medical records associated with a plurality of patients and the patient-trial matching algorithm, at least one suggested patient determined to be eligible for the new trial; and transmit, […], instructions for displaying information representing the at least one suggested patient […].
The limitations of collecting, analyzing, and displaying patient clinical trial data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” “a user interface of a user device,” and “a neural network,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors,” “a user interface of a user device,” and “a neural network,” language, collecting user input information to create a new trial portfolio comprising patient eligibility criteria, analyzing the criteria to create a patient matching algorithm to output probabilities indicating patient eligibility and determining at least one suggested patient eligible for the new trial based on the algorithm comparing to electronic patient medical records, and transmitting instructions for displaying the at least one suggested patient information in the context of this claim encompasses the user manually collecting, analyzing, and displaying patient clinical trial data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “one or more processors,” “a user interface of a user device,” and “a neural network,” to perform the collecting, analyzing, and displaying patient clinical trial data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., one or more processors and a user interface of a user device and a machine learning algorithm e.g. a neural network,  as they relate to a general purpose computer (Application Specification [0020], [0024], [0037], [0062],-0063], Fig 1A). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “one or more processors,” “a user interface of a user device,” and “a neural network,” to perform the collecting, analyzing, and displaying patient clinical trial data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., one or more processors and a user interface of a user device and a machine learning algorithm e.g. a neural network, as they relate to a general purpose computer (Application Specification [0020], [0024], [0037], [0062]-0063], Fig 1A). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-10 and 21-23 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient and clinical trial data is and how it is analyzed. Dependent claims 22-23 recite the additional element of “a patient interface layout,” however, this limitation amounts to mere displaying data, which is a form of adding insignificant extra-solution activity to the judicial exception. See MPEP2106.05(g). Further, the additional element of “a patient interface layout” is well-understood, routine, conventional activities previously known in the industry specified at a high level of generality (See U.S. Patent Application Pub. No. 2014/0316793 A1 at Figs 15-25 displaying a graphical user interface of a clinical trial matching process). Accordingly, these information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and displaying patient clinical trial data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 11-19 are drawn to a method for collecting, analyzing, and displaying patient clinical trial data, which is within the four statutory categories (i.e. method).
Independent Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 recites […]: receiving, […], a user input for adding a new trial; creating a new trial portfolio based on the received user input, the portfolio comprising patient eligibility criteria associated with the new trial; automatically creating a patient-trial matching algorithm for the new trial based on the patient eligibility criteria; determining, based on electronic patient medical records associated with a plurality of patients and the patient-trial matching algorithm, at least one suggested patient determined to be eligible for the new trial; and transmitting, […], instructions for displaying information representing the at least one suggested patient […].
The limitations of collecting, analyzing, and displaying patient clinical trial data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a user interface of a user device,” and “a neural network,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a user interface of a user device,” and “a neural network,” language, collecting user input information to create a new trial portfolio comprising patient eligibility criteria, analyzing the criteria to create a patient matching algorithm to output probabilities indicating patient eligibility and determining at least one suggested patient eligible for the new trial based on the algorithm comparing to electronic patient medical records, and transmitting instructions for displaying the at least one suggested patient information in the context of this claim encompasses the user manually collecting, analyzing, and displaying patient clinical trial data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a user interface of a user device,” and “a neural network,” to perform the collecting, analyzing, and displaying patient clinical trial data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a user interface of a user device and a machine learning algorithm e.g. a neural network, as they relate to a general purpose computer (Application Specification [0020], [0024], [0037], [0062]-[0063], Fig 1A). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a user interface of a user device,” and “a neural network,” to perform the collecting, analyzing, and displaying patient clinical trial data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a user interface of a user device and a machine learning algorithm e.g. a neural network, as they relate to a general purpose computer (Application Specification [0020], [0024], [0037], [0062]-[0063], Fig 1A). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 12-19 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient and clinical trial data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and displaying patient clinical trial data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim 20 is drawn to a non-transitory computer-readable medium for collecting, analyzing, and displaying patient clinical trial data, which is within the four statutory categories (i.e. manufacture).
Independent Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 recites […]: receive, via a user interface of a user device, a user input for adding a new trial; create a new trial portfolio based on the received user input, the portfolio comprising patient eligibility criteria associated with the new trial; automatically create a patient-trial matching algorithm for the new trial based on the patient eligibility criteria;  34Attorney Docket No. 13935.0047-00000 determine, based on electronic patient medical records associated with a plurality of patients and the patient-trial matching algorithm, at least one suggested patient determined to be eligible for the new trial; and transmit, to the user device, instructions for displaying information representing the at least one suggested patient in the user interface.
The limitations of collecting, analyzing, and displaying patient clinical trial data, as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A non-transitory computer-readable medium comprising instructions,” “one or more processors,” “a user interface of a user device,” and “a neural network,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “A non-transitory computer-readable medium comprising instructions,” “one or more processors,” “a user interface of a user device,” and “a neural network,” language, collecting user input information to create a new trial portfolio comprising patient eligibility criteria, analyzing the criteria to create a patient matching algorithm to output probabilities indicating patient eligibility and determining at least one suggested patient eligible for the new trial based on the algorithm comparing to electronic patient medical records, and transmitting instructions for displaying the at least one suggested patient information in the context of this claim encompasses the user manually collecting, analyzing, and displaying patient clinical trial data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “A non-transitory computer-readable medium comprising instructions,” “one or more processors,” “a user interface of a user device,” and “a neural network,” to perform the collecting, analyzing, and displaying patient clinical trial data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., non-transitory computer-readable storage medium as any physical memory on which one or more processors may be on and a user interface of a user device and a machine learning algorithm e.g. a neural network, as they relate to a general purpose computer (Application Specification [0020], [0024], [0037], [0062]-[0063], Fig 1A). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A non-transitory computer-readable medium comprising instructions,” “one or more processors,” “a user interface of a user device,” and “a neural network,” to perform the collecting, analyzing, and displaying patient clinical trial data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. ((i.e., non-transitory computer-readable storage medium as any physical memory on which one or more processors may be on and a user interface of a user device and a machine learning algorithm e.g. a neural network, as they relate to a general purpose computer (Application Specification [0020], [0024], [0037], [0062]-[0063], Fig 1A). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2014/0310015 A1 (hereinafter “Goldner”) in view of U.S. Patent Application Pub. No. 2015/0286802 A1 (hereinafter “Kansara”) and U.S. Patent Application Pub. No. 2020/0265927 A1 (hereinafter “Clark et al.”).
RE: Claim 1 (Currently Amended) Goldner teaches the claimed: 
1. A computer-implemented system for managing electronic medical records, comprising: one or more processors configured to: […]; create a new trial portfolio […], the portfolio comprising patient eligibility criteria associated with the new trial ((Goldner, [0005], [0102], [0108]) (a system for matching patients including a computer with a CPU having a processor, memory, and an electronic database; the clinical trial management system provides researchers with functionalities to create, update, and maintain clinical trials and trial sites information and/or create enrollment criteria and assign such criteria to specific clinical trials; such enrollment criteria can be referred to as trial-specific enrollment criteria i.e. a trial portfolio));
automatically create a patient-trial matching algorithm for the new trial based on the [[trial]] patient eligibility criteria ((Goldner, [0101]) (The CTMS also allows medical researchers to update and maintain up-to-date clinical trial data, as well as create clinical trial enrollment criteria that can be utilized by the underwriting algorithm to interrogate patient's medical records to find potential matches i.e. a unique patient-trial matching algorithm utilizing the underwritten algorithm compared to the clinical trial enrollment criteria));
determine, based on electronic patient medical records associated with a plurality of patients and the patient-trial matching algorithm, at least one suggested patient determined to be eligible for the new trial ((Goldner, [0109], [0129], [0175]) (the underwriting system affords for processing of a patient’s medical data through a decision model and return of one or more potential clinical trial matches; an illustrative example how the system can load an insurance company patient database and use a decision model to find potential matches for a COPD clinical trial; the underwriting system processes each patient i.e. the data for each patient through the decision model)).
Goldner fails to explicitly teach, but Kansara teaches the claimed: 
receive, via a user interface of a user device, a user input for adding a new trial; create a new trial […] based on the received user input ((Kansara, [0221]) (a study design screen allows a user to set initial parameters at the beginning of the study build process)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara within the method and system for matching patients to clinical trials as taught by Goldner with the motivation of lowering costs and improving trial throughput through a comprehensive clinical trial system (Kansara [0058]). 
Goldner and Kansara fail to explicitly teach, but Clark et al. teaches the claimed: 
[…], wherein creating the patient-trial matching algorithm includes generating a neural network configured to output probabilities indicating patient eligibility for the new trial ((Clark et al., [0019], [0024], [0034]) (the machine learning model qualifies patient for a trial with a qualification scoring; the trial criteria preprocessor identifies a first unrefined input criterion for the clinical trial and directs a trained first recurrent neural network configured as an encoder to encode the first unrefined input criterion and a second RNN to as a decoder to generate a curated output criterion; the clinical trial matcher ingests the curated output criterion and applies a machine learning model to identify the one or more candidates for the clinical trial; by encoding and decoding the criteria with one or more RNNs, trial criteria can be normalized into a format that is best suited for ingestion into machine learning models contained within the clinical trial match, wherein this process is automated to be far quicker and more accurate than manual intervention)); and
transmit, to the user device, instructions for displaying information representing the at least one suggested patient in the user interface ((Clark et al., [0024], [0051]) (the clinical trial matcher then outputs a list of eligible patients for the clinical trial; results from these operations may be stored and optionally returned to the system for further analysis or display)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the automatically generated system of a neural network and machine learning clinical trial matcher as taught by Clark et al. within the method and system for matching patients to clinical trials as taught by Goldner and the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara with the motivation of reducing the errors and inaccuracies of manual curation of data to ensure the total set of patients who would be eligible for the clinical trial considered (Clark et al., [0003]). 
RE: Claim 4 (Original) Goldner, Kansara, and Clark et al. teach the claimed: 
4. The system of claim 1, wherein the trial eligibility criteria includes at least one of a trial status, a trial disease, a trial line of therapy, an eligibility age, or a trial biomarker criterion ((Goldner, [0070]) (Some examples of acceptance criteria that can be used include: the patient must be within a certain age range, must be female, must live within a certain geographic region, must have skin cancer, must have not had previous surgery, must have been diagnosed with cancer within the last six months, cancer must not have spread to other body organs, etc.)).
RE: Claim 7 (Original) Goldner, Kansara, and Clark et al. teach the claimed: 
7. The system of claim 1, wherein displaying the information representing the at least one suggested patient in the user interface comprises displaying information representing one or more other trials for the at least one suggested patient ((Goldner, [0030]) (the user of the computer upon finding appropriate clinical trials for the patient to participate in can assist the patient for registering in such a trial, e.g. contacting on or more clinical trial contact individuals and setting up an appointment for the patient to travel to the clinic and be interview)).
RE: Claim 8 (Original) Goldner, Kansara, and Clark et al. teach the claimed: 
8. The system of claim 7, wherein displaying the information representing the one or more other trials comprises displaying a status of the one or more other trials ((Goldner, [0048]) (clinical trial site records contain information about the clinical trial including location, number of patient’s admitted, number of patients allow, open or closed status, etc.)). 
RE: Claim 9 (Original) Goldner, Kansara, and Clark et al. teach the claimed: 
9. The system of claim 1, wherein the one or more processors are further configured to: receive updated patient eligibility criteria for the new trial; update the patient-trial matching algorithm based on the updated patient eligibility criteria; and determine at least one new suggested patient for the updated new trial based on the updated patient-trial matching algorithm and the electronic patient medical records ((Goldner, [0073], [0102]) (The static and dynamic questions asked to patients to build their patient profile can be updated and/or supplemented frequently to reflect new medical developments, trial site selection criteria, new clinical trials, amendments to clinical trial protocols, and other developments; the CTMS also provides medical researchers with functionalities to update and maintain clinical trials an trial site information and/or create enrollment criteria and assign such criteria to specific clinical trials)). 
RE: Claim 11 (Currently Amended) Goldner teaches the claimed: 
11. A computer-implemented method for managing electronic medical records, comprising: […]; creating a new trial portfolio […], the portfolio comprising patient eligibility criteria associated with the new trial ((Goldner, [0005], [0102], [0108]) (a system for matching patients including a computer with a CPU having a processor, memory, and an electronic database; the clinical trial management system provides researchers with functionalities to create, update, and maintain clinical trials and trial sites information and/or create enrollment criteria and assign such criteria to specific clinical trials; such enrollment criteria can be referred to as trial-specific enrollment criteria i.e. a trial portfolio)); 
automatically creating a patient-trial matching algorithm for the new trial based on the patient eligibility criteria ((Goldner, [0101]) (The CTMS also allows medical researchers to update and maintain up-to-date clinical trial data, as well as create clinical trial enrollment criteria that can be utilized by the underwriting algorithm to interrogate patient's medical records to find potential matches i.e. a unique patient-trial matching algorithm utilizing the underwritten algorithm compared to the clinical trial enrollment criteria));
determining, based on electronic patient medical records associated with a plurality of patients and the patient-trial matching algorithm, at least one suggested patient determined to be eligible for the new trial ((Goldner, [0109], [0129], [0175]) (the underwriting system affords for processing of a patient’s medical data through a decision model and return of one or more potential clinical trial matches; an illustrative example how the system can load an insurance company patient database and use a decision model to find potential matches for a COPD clinical trial; the underwriting system processes each patient i.e. the data for each patient through the decision model)).
Goldner fails to explicitly teach, but Kansara teaches the claimed: 
receive, via a user interface of a user device, a user input for adding a new trial; create a new trial […] based on the received user input ((Kansara, [0221]) (a study design screen allows a user to set initial parameters at the beginning of the study build process)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara within the method and system for matching patients to clinical trials as taught by Goldner with the motivation of lowering costs and improving trial throughput through a comprehensive clinical trial system (Kansara [0058]). 
Goldner and Kansara fail to explicitly teach, but Clark et al. teaches the claimed: 
[…], wherein creating the patient-trial matching algorithm includes generating a neural network configured to output probabilities indicating patient eligibility for the new trial ((Clark et al., [0019], [0024], [0034]) (the machine learning model qualifies patient for a trial with a qualification scoring; the trial criteria preprocessor identifies a first unrefined input criterion for the clinical trial and directs a trained first recurrent neural network configured as an encoder to encode the first unrefined input criterion and a second RNN to as a decoder to generate a curated output criterion; the clinical trial matcher ingests the curated output criterion and applies a machine learning model to identify the one or more candidates for the clinical trial; by encoding and decoding the criteria with one or more RNNs, trial criteria can be normalized into a format that is best suited for ingestion into machine learning models contained within the clinical trial match, wherein this process is automated to be far quicker and more accurate than manual intervention)); and
transmitting, to the user device, instructions for displaying information representing the at least one suggested patient in the user interface ((Clark et al., [0024], [0051]) (the clinical trial matcher then outputs a list of eligible patients for the clinical trial; results from these operations may be stored and optionally returned to the system for further analysis or display)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the automatically generated system of a neural network and machine learning clinical trial matcher as taught by Clark et al. within the method and system for matching patients to clinical trials as taught by Goldner and the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara with the motivation of reducing the errors and inaccuracies of manual curation of data to ensure the total set of patients who would be eligible for the clinical trial considered (Clark et al., [0003]). 
RE: Claim 14 (Original) Goldner, Kansara, and Clark et al. teach the claimed: 
14. The method of claim 11, wherein the patient eligibility criteria includes at least one of a trial status, a trial disease, a trial line of therapy, an eligibility age, or a trial biomarker criterion ((Goldner, [0070]) (Some examples of acceptance criteria that can be used include: the patient must be within a certain age range, must be female, must live within a certain geographic region, must have skin cancer, must have not had previous surgery, must have been diagnosed with cancer within the last six months, cancer must not have spread to other body organs, etc.)).
RE: Claim 17 (Original) Goldner, Kansara, and Clark et al. teach the claimed:
17. The method of claim 11, wherein displaying the information representing the at least one suggested patient in the user interface comprises displaying information representing one or more other trials for the at least one suggested patient ((Goldner, [0030]) (the user of the computer upon finding appropriate clinical trials for the patient to participate in can assist the patient for registering in such a trial, e.g. contacting on or more clinical trial contact individuals and setting up an appointment for the patient to travel to the clinic and be interview)).
RE: Claim 18 (Original) Goldner, Kansara, and Clark et al. teach the claimed:
18. The method of claim 17, wherein displaying information representing the one or more other trials comprises displaying a status of the one or more other trials ((Goldner, [0048]) (clinical trial site records contain information about the clinical trial including location, number of patient’s admitted, number of patients allow, open or closed status, etc.)).
RE: Claim 19 (Original) Goldner, Kansara, and Clark et al. teach the claimed: 
19. The method of claim 11, further comprises: receiving updated patient eligibility criteria for the new trial; updating the patient-trial matching algorithm based on the updated patient eligibility criteria; and determining at least one new suggested patient for the updated new trial by based on the updated patient-trial matching algorithm and the electronic medical records of the plurality of patients ((Goldner, [0073], [0102]) (The static and dynamic questions asked to patients to build their patient profile can be updated and/or supplemented frequently to reflect new medical developments, trial site selection criteria, new clinical trials, amendments to clinical trial protocols, and other developments; the CTMS also provides medical researchers with functionalities to update and maintain clinical trials an trial site information and/or create enrollment criteria and assign such criteria to specific clinical trials)).
RE: Claim 20 (Currently Amended) Goldner teaches the claimed: 
20. […] create a new trial portfolio […], the portfolio comprising patient eligibility criteria associated with the new trial ((Goldner, [0005], [0102], [0108]) (a system for matching patients including a computer with a CPU having a processor, memory, and an electronic database; the clinical trial management system provides researchers with functionalities to create, update, and maintain clinical trials and trial sites information and/or create enrollment criteria and assign such criteria to specific clinical trials; such enrollment criteria can be referred to as trial-specific enrollment criteria i.e. a trial portfolio));
automatically create a patient-trial matching algorithm for the new trial based on the patient eligibility criteria ((Goldner, [0101]) (The CTMS also allows medical researchers to update and maintain up-to-date clinical trial data, as well as create clinical trial enrollment criteria that can be utilized by the underwriting algorithm to interrogate patient's medical records to find potential matches i.e. a unique patient-trial matching algorithm utilizing the underwritten algorithm compared to the clinical trial enrollment criteria));
determine, based on electronic patient medical records associated with a plurality of patients and the patient-trial matching algorithm, at least one suggested patient determined to be eligible for the new trial ((Goldner, [0109], [0129], [0175]) (the underwriting system affords for processing of a patient’s medical data through a decision model and return of one or more potential clinical trial matches; an illustrative example how the system can load an insurance company patient database and use a decision model to find potential matches for a COPD clinical trial; the underwriting system processes each patient i.e. the data for each patient through the decision model)).
Goldner fails to explicitly teach, but Kansara teaches the claimed: 
A non-transitory computer-readable medium comprising instructions that when executed by one or more processors, cause the one or more processors to: receive, via a user interface of a user device, a user input for adding a new trial ((Kansara, [0109], [0221]) (computer-executable instructions and data may be programmed into and tangibly embodied in a non-transitory computer-readable medium; a study design screen allows a user to set initial parameters at the beginning of the study build process)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara within the method and system for matching patients to clinical trials as taught by Goldner with the motivation of lowering costs and improving trial throughput through a comprehensive clinical trial system (Kansara [0058]). 
Goldner, Kansara, and Frankham et al. fail to explicitly teach, but Clark et al. teaches the claimed: 
[…], wherein creating the patient-trial matching algorithm includes generating a neural network configured to output probabilities indicating patient eligibility for the new trial ((Clark et al., [0019], [0024], [0034]) (the machine learning model qualifies patient for a trial with a qualification scoring; the trial criteria preprocessor identifies a first unrefined input criterion for the clinical trial and directs a trained first recurrent neural network configured as an encoder to encode the first unrefined input criterion and a second RNN to as a decoder to generate a curated output criterion; the clinical trial matcher ingests the curated output criterion and applies a machine learning model to identify the one or more candidates for the clinical trial; by encoding and decoding the criteria with one or more RNNs, trial criteria can be normalized into a format that is best suited for ingestion into machine learning models contained within the clinical trial match, wherein this process is automated to be far quicker and more accurate than manual intervention)); and
transmit, to the user device, instructions for displaying information representing the at least one suggested patient in the user interface ((Clark et al., [0024], [0051]) (the clinical trial matcher then outputs a list of eligible patients for the clinical trial; results from these operations may be stored and optionally returned to the system for further analysis or display)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the automatically generated system of a neural network and machine learning clinical trial matcher as taught by Clark et al. within the method and system for matching patients to clinical trials as taught by Goldner and the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara with the motivation of reducing the errors and inaccuracies of manual curation of data to ensure the total set of patients who would be eligible for the clinical trial considered (Clark et al., [0003]). 
Claims 2-3, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2014/0310015 A1 (hereinafter “Goldner”) in view of U.S. Patent Application Pub. No. 2015/0286802 A1 (hereinafter “Kansara”) and U.S. Patent Application Pub. No. 2020/0265927 A1 (hereinafter “Clark et al.”), and further in view of U.S. Patent Application Pub. No. 2012/0072232 A1 (hereinafter “Frankham et al”). 
RE: Claim 2 (Original) Goldner, Kansara, and Clark et al. teach the claimed: 
2. The system of claim 1.
Golder, Kansara, and Clark et al. fail to explicitly teach, but Frankham et al. teaches the claimed: 
 wherein the one or more processors are further configured to receive at least a portion of the trial eligibility criteria from an external database based on the received input ((Frankham et al., [0059], [0084], [0088]) (online survey i.e. external database; a the survey may be designated to identify parameters for a study or trial; the study workflow builder may specify any requirements, data collection, patient input, patient criteria, dosage, treatment plans, treatment duration, etc.)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate an online survey, i.e. external database, for identifying parameters for a study or trial as taught by Frankham et al. within the method and system for matching patients to clinical trials as taught by Goldner, the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara, and the automatically generated system of a neural network and machine learning clinical trial matcher as taught by Clark et al. with the motivation of providing a more efficient patient recruitment to adequately power clinical studies (Frankham et al., [0064]). 
RE: Claim 3 (Original) Goldner, Kansara, Clark et al., and Frankham et al. teach the claimed: 
3. The system of claim 2, wherein the one or more processors are further configured to receive the portion of the trial eligibility criteria based on a trial identifier included in the received input ((Goldner, Fig 3) (refer to a study by its ClinicalTrials.gov identifier)).
RE: Claim 10 (Original) Goldner, Kansara, and Clark et al. teach the claimed: 
10. The system of claim 1.
Golder, Kansara, and Clark et al. fail to explicitly teach, but Frankham et al. teaches the claimed: 
wherein displaying the information representing the at least one suggested patient comprises: displaying patent information of the at least one suggested patient in a first portion of the user interface; and displaying information identifying the new trial in a second portion of the user interface ((Frankham et al., [0094]) (report generator may be configured to generate a report including the number of active leads, i.e. at least one suggested patient, for a specific study i.e. information identifying the new trial; the report may also include the number of active clinical trials, number and details of trial participants for each trial, progress report for each participant, and results for a trial)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the display of reports comprising active leads i.e. potential patients, for a specific study i.e. study information, as taught by Frankham et al. within the method and system for matching patients to clinical trials as taught by Goldner, the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara, and the automatically generated system of a neural network and machine learning clinical trial matcher as taught by Clark et al. with the motivation of providing a more efficient patient recruitment to adequately power clinical studies (Frankham et al., [0064]). 
RE: Claim 12 (Original) Goldner, Kansara, and Clark et al. teach the claimed:
12. The method of claim 11.
Golder, Kansara, and Clark et al. fail to explicitly teach, but Frankham et al. teaches the claimed: 
further comprising receiving at least a portion of the patient eligibility criteria from an external database based on the received input ((Frankham et al., [0059], [0084], [0088]) (online survey i.e. external database; a the survey may be designated to identify parameters for a study or trial; the study workflow builder may specify any requirements, data collection, patient input, patient criteria, dosage, treatment plans, treatment duration, etc.)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate an online survey, i.e. external database, for identifying parameters for a study or trial as taught by Frankham et al. within the method and system for matching patients to clinical trials as taught by Goldner and the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara, and the automatically generated system of a neural network and machine learning clinical trial matcher as taught by Clark et al. with the motivation of providing a more efficient patient recruitment to adequately power clinical studies (Frankham et al., [0064]). 
RE: Claim 13 (Original) Goldner, Kansara, Clark et al., and Frankham et al. teach the claimed:
13. The method of claim 12, further comprises receiving the portion of the patient eligibility criteria based on a trial identifier included in the received input ((Goldner, Fig 3) (refer to a study by its ClinicalTrials.gov identifier)).
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2014/0310015 A1 (hereinafter “Goldner”) in view of U.S. Patent Application Pub. No. 2015/0286802 A1 (hereinafter “Kansara”) and U.S. Patent Application Pub. No. 2020/0265927 A1 (hereinafter “Clark et al.”), and further in view of U.S. Patent Application Pub. No. 2012/0129139 A1 (hereinafter “Partovi”). 
RE: Claim 5 (Original) Goldner, Kansara, and Clark et al. teach the claimed: 
5. The system of claim 1.
Goldner, Kansara, and Clark et al. fail to explicitly teach, but Partovi teaches the claimed:  
wherein displaying the information representing the at least one suggested patient in the user interface comprises displaying a patient schedule including a doctor appointment of the at least one suggested patient ((Partovi, [0037]) (the system gives monitoring capabilities to authorized members of the patient’s support community the ability to view the patient’s appointment calendar and daily monitoring requirements)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the displaying of a patient’s appointment calendar to authorized members as taught by Partovi within the method and system for matching patients to clinical trials as taught by Goldner, the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara, and the automatically generated system of a neural network and machine learning clinical trial matcher as taught by Clark et al. with the motivation of improving outcomes and costs in the healthcare system by providing more informed patients and healthcare providers (Partovi, [0005]). 
RE: Claim 6 (Original) Goldner, Kansara, Clark et al., and Partovi teaches the claimed: 
6. The system of claim 5, wherein displaying the patient schedule comprises displaying information of a doctor or a location associated with the doctor appointment of the at least one suggested patient ((Partovi, [0106]) (Based on the information transmitted, the health care server may obtain specific calendar events for the user, such as doctor's appointments, as well as general calendar events of interest based on one or more attributes of the patient, such as their condition, location, medical history, prescriptions, support community, and the like.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the displaying of a patient’s appointment calendar including doctor’s appointments and attributes of the patient such as condition, location, medical history, prescripts, support community, and the like, as taught by Partovi within the method and system for matching patients to clinical trials as taught by Goldner, the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara, and the automatically generated system of a neural network and machine learning clinical trial matcher as taught by Clark et al. with the motivation of improving outcomes and costs in the healthcare system by providing more informed patients and healthcare providers (Partovi, [0005]).
RE: Claim 15 (Original) Goldner, Kansara, and Clark et al. teach the claimed:
15. The method of claim 11.
Goldner, Kansara, and Clark et al. fail to explicitly teach, but Partovi teaches the claimed:  
wherein displaying the information representing the at least one suggested patient in the user interface comprises displaying a patient schedule including a doctor appointment of the at least one suggested patient ((Partovi, [0037]) (the system gives monitoring capabilities to authorized members of the patient’s support community the ability to view the patient’s appointment calendar and daily monitoring requirements)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the displaying of a patient’s appointment calendar to authorized members as taught by Partovi within the method and system for matching patients to clinical trials as taught by Goldner, the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara, and the automatically generated system of a neural network and machine learning clinical trial matcher as taught by Clark et al. with the motivation of improving outcomes and costs in the healthcare system by providing more informed patients and healthcare providers (Partovi, [0005]).
RE: Claim 16 (Original) Goldner, Kansara, Clark et al., and Partovi teach the claimed:
16. The method of claim 15, wherein displaying the patient schedule comprises displaying information of a doctor or a location associated with the doctor appointment of the at least one suggested patient ((Partovi, [0106]) (Based on the information transmitted, the health care server may obtain specific calendar events for the user, such as doctor's appointments, as well as general calendar events of interest based on one or more attributes of the patient, such as their condition, location, medical history, prescriptions, support community, and the like.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the displaying of a patient’s appointment calendar including doctor’s appointments and attributes of the patient such as condition, location, medical history, prescripts, support community, and the like, as taught by Partovi within the method and system for matching patients to clinical trials as taught by Goldner, the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara, and the automatically generated system of a neural network and machine learning clinical trial matcher as taught by Clark et al. with the motivation of improving outcomes and costs in the healthcare system by providing more informed patients and healthcare providers (Partovi, [0005]).
RE: Claim 21 (New) Goldner, Kansara, and Clark et al. teach the claimed: 
21. (New) The system of claim 1, 
Goldner, Kansara, and Clark et al. fail to explicitly teach, but Partovi teaches the claimed:  
wherein displaying the information representing the at least one suggested patient in the user interface comprises displaying a schedule for the at least one suggested patient, the schedule including information associated with an appointment of the at least one suggested patient ((Partovi, [0037]) (monitoring capabilities to authorized members of the patient’s support community given the ability to view the patient’s daily medical history, medical appointment calendar and daily requirements)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the displaying of a patient’s appointment calendar including doctor’s appointments as taught by Partovi within the method and system for matching patients to clinical trials as taught by Goldner, the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara, and the automatically generated system of a neural network and machine learning clinical trial matcher as taught by Clark et al. with the motivation of improving outcomes and costs in the healthcare system by providing more informed patients and healthcare providers (Partovi, [0005]). 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2014/0310015 A1 (hereinafter “Goldner”) in view of U.S. Patent Application Pub. No. 2015/0286802 A1 (hereinafter “Kansara”) and U.S. Patent Application Pub. No. 2020/0265927 A1 (hereinafter “Clark et al.”), and further in view of U.S. Patent Application Pub. No. 2014/0316793 A1 (hereinafter “Pruit”). 
RE: Claim 22 (New) Goldner, Kansara, and Clark et al. teach the claimed:  
22. (New) The system of claim 1.
Goldner, Kansara, and Clark et al. fail to explicitly teach, but Pruit teaches the claimed:  
wherein displaying the information representing the at least one suggested patient in the user interface comprises displaying a patient interface layout based on a selection of a representation of the at least one suggested patient by a user, the patient interface layout including a region displaying one or more trials associated with the at least one suggested patient ((Pruit, [0080], [0082]) (a graphical user interface of a clinical trial matching process where a user creates a profile wherein an initial match screen is generated; the user can select one of the trials and see detailed information about the trial; a trial match tab which provides a detailed list of information on various trials, the status/phase of the trial, etc.)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the displaying of a user interface for clinical trial matching with a user profile as taught by Pruit within the method and system for matching patients to clinical trials as taught by Goldner, the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara, and the automatically generated system of a neural network and machine learning clinical trial matcher as taught by Clark et al. with the motivation of reducing the cost and delays in patient recruitment while obtaining patients which provide the best chance for accurate results and study completion (Pruit, [0018]). 
RE: Claim 23 (New) Goldner, Kansara, Clark et al, and Pruit teach the claimed:  
23. (New) The system of claim 22, wherein displaying the patient interface layout includes displaying a timeline associated with the one or more trials ((Pruit, [0080]) (a graphical user interface of a clinical trial matching process where a user creates a profile wherein an initial match screen is generated; the user can select one of the trials and see detailed information about the trial, including the length, i.e. timeline, location, compensation, etc.; a trial match tab which provides a detailed list of information on various trials, the status/phase of the trial, enrollment deadlines i.e. timeline)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the displaying of a user interface for clinical trial matching with a user profile and clinical trial details of trial length and enrollment deadlines as taught by Pruit within the method and system for matching patients to clinical trials as taught by Goldner, the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara, and the automatically generated system of a neural network and machine learning clinical trial matcher as taught by Clark et al. with the motivation of reducing the cost and delays in patient recruitment while obtaining patients which provide the best chance for accurate results and study completion (Pruit, [0018]). 
Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 03/30/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the 112(b) rejection of claims 1-10, in light of the amendment of claim 1, Applicant requests that the rejection be withdrawn; and
Regarding the 101 rejection of claims 1-20, Applicant argues that claims 1-20 do not recite subject matter that would fall within the groupings of an abstract idea, and even if these claims were alleged to be directed to a judicial exception, applicant respectfully submits that the claims integrate any alleged abreact idea into a practical application and further recite significantly more.
Regarding the 103 rejection of claims 1-20, Applicant argues that the cited prior art fails to disclose “generating a neural network configured to output probabilities indicating patient eligibility for the new trial”. 
In response to Applicant’s argument that (a) regarding the 112(b) rejection of claims 1-10, Examiner is persuaded and has withdrawn the 112(b) rejection of claims 1-10 have been withdrawn. 
In response to Applicant’s argument that (b) regarding the 101 rejection of claims 1-20, Examiner disagrees. 
First, Examiner respectfully submits that the claims are directed to the abstract idea of Mental Processes. Applicant argues that the human mind could not reasonably create an algorithm by generating a neural network as recited in amended claim 1. Examiner respectfully submits, but for the generic computer components of amended claim 1 (i.e. “one or more processors,” “a user interface of a user device,” and “a neural network,”), the claim limitations are directed to the abstract idea of Mental Processes which may be practically performed in the mind. That is, amended claim 1 recites collecting user input information to create a new trial portfolio comprising patient eligibility criteria, analyzing the criteria to create a patient matching algorithm to output probabilities indicating patient eligibility and determining at least one suggested patient eligible for the new trial based on the algorithm comparing to electronic patient medical records, and transmitting instructions for displaying the at least one suggested patient information, which in the context of this claim encompasses the user manually collecting, analyzing, and displaying patient clinical trial data. Therefore, the claim is directed to an abstract idea. (Step 2A, Prong 1: Abstract Idea). 
Second, Examiner respectfully submits that the claims are not integrated into a practical application. Applicant argues that amended claim 1 as a whole integrates the claim into a practical application through the recitation of automatically generating a neural network to create a patient-trial matching algorithm, such that the claims recite specific steps that result in an improvement in computer functionality. Examiner respectfully disagrees and submits that the additional element of “a neural network” is recited at a high-level of generality. The present Application Specification describes, at a high-level, a machine learning algorithm e.g. a neural network, (See Application Specification at [0062]-[0063]). Examiner respectfully turns to the present Applicant Specification for further guidance of the neural network, however, the Applicant Specification merely describes the fundamental features of a neural network at a high level of generality e.g. an input layer, one or more hidden layers, and an output layer, as well as descriptive information about electronic medical record information associated with a patient and the passing of this information through the layers through connecting nodes. Examiner notes that the present Application Specification lacks any description for the training, modification, or improvement of the neural network over time. As such, Examiner respectfully submits the recitation of a neural network in the claims is high-level. Accordingly, the claims, when viewed as a whole, fail to integrate into a practical application because the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). (Step 2A Prong 2: Fails to integrate into a practical application). 
Lastly, Examiner respectfully submits that the claims fail to recite significantly more than the abstract idea. Applicant argues that the claims recite significantly more than the abstract idea because the claims recite in ordered combination, an non-conventional and non-generic arrangement of known conventional pieces that operate to provide a technical solution. Examine respectfully disagrees and submits, similar to the above discussion with respect to integration into a practical application, the limitations in combinations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea because the additional elements are recited at a high-level of generality in application of generic computer components. (i.e., one or more processors and a user interface of a user device and a machine learning algorithm e.g. a neural network,  as they relate to a general purpose computer (Application Specification [0020], [0024], [0037], [0062],-0063], Fig 1A), See MPEP 2106.05(f). Accordingly, the claims fail to recite significantly more than the abstract idea. (Step 2B: Not Significantly More). 
Therefore, Examiner respectfully maintains the 101 rejection of claims 1-20 and new claims 21-23 for at least these reasons and as applied in the above Office action.
In response to Applicant’s argument that (c) regarding the 103 rejection of claims 1-20, Examiner disagrees. Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits newly cited Clark et al. as teaching the “generating a neural network configured to output probabilities indicating patient eligibility for the new trial” limitation of the amended independent claims. 
Therefore, Examiner respectfully maintains the 103 rejection of claims 1-20 and further new claims 21-23. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2013/0332191 A1 teaches a system and method for facilitating clinical-trial referrals for which a patient is eligible (Abstract). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626